DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claim 1 was previously cancelled. Claims 2, 9 – 10, 12, and 16 have been amended. Claims 3 – 5, 11, 13 – 15, and 17 – 20 are as previously presented. Claims 6 – 8 remain withdrawn. Therefore, claims 2 – 5 and 9 – 20 are currently pending and have been considered below.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Denmark on 5/11/2007. It is noted, however, that applicant has not filed a certified copy of the Denmark PA 2007 00717 application as required by 37 CFR 1.55. It appears applicant has incorrectly indicated a country code of PA in the application data sheet filed 12/28/2017.

Response to Amendment
	The amendment filed on 3/19/2021 has been entered. Applicant’s amendment overcomes the previously set-forth objection to claim 2. Applicant has addressed some, but not all of the previously set-forth 112(b) rejections. The rejections that remain are presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 10 is a relative term which renders the claim indefinite. The term “at least substantially 400 W” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if 399 W, or 395 W, or 390 W, etc. reads on the limitation “at least substantially 400 W.”

Regarding claims 9 and 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “wherein the sound pressure level ... is at least 150 dB,” and the claim also recites “at least 160 dB, at least 170 dB, at least 180 dB, at least 190 dB, or at least 200 dB” which are the narrower statements of the range/limitation. Claim 10 recites similar language with respect to the claimed acoustic power range. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 – 4, 9 – 13, 15, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al. (Improvement of Charging Performance of Corona Charger in Electrophotography by Irradiating Ultrasonic Wave to Surrounding Region of Corona Electrode, Jpn. J. Appl. Phys., Vol. 44, No. 5A (2005), pp. 3248-3252), in view of Rich (US 3,169,507) and Fukui (JP 2006013903).
Regarding claim 2, Choi teaches a system for enhancing a gas-phase reaction in a plasma (“the ultrasonic wave had a marked effect on the charging performance of the corona charger; namely, the ultrasonic wave increased the charge density” [Abstract]) comprising: 
at least one plasma source adapted to create plasma (“corona charger” [Abstract]), 
at least one ultrasonic acoustic wave generator adapted to generate ultrasonic acoustic waves having a predetermined amount of acoustic energy and being directed to propagate towards said plasma so that at least a part of said predetermined amount of acoustic energy is absorbed into said plasma (section 2.1 first paragraph; Fig. 1).

Choi does not expressly teach wherein the ultrasonic acoustic wave generator is a high intensity and high power acoustic wave generator where an acoustic power of said generated ultrasonic high intensity and high power acoustic waves is at least 100 W, wherein the acoustic wave generator is a gas-jet acoustic wave generator, and wherein a sound pressure level of said generated ultrasonic high intensity and high power acoustic waves is at least 140 dB.

Rich is related to an apparatus for generating high intensity elastic waves in a gaseous medium [Col. 1, lines 9-10]. Rich teaches a high intensity and high power acoustic wave generator where an acoustic power of said generated ultrasonic high intensity and high power acoustic waves is at least 100 W (“total power of the order of tens or hundreds of watts” [Col. 1, lines 44-45]), 
wherein the acoustic wave generator is a gas-jet acoustic wave generator [Col. 4, lines 23-29],
wherein a sound pressure level of said generated ultrasonic high intensity and high power acoustic waves is at least 140 dB (“to generate elastic wave vibrations suitable for gas-phase processing requires “sound” intensities as high as 160 db (1 watt/cm2) in the gaseous medium” [Col. 1, lines 41-44]).
It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to include wherein the ultrasonic acoustic wave generator is a high intensity and high power acoustic wave generator where an acoustic power of said generated ultrasonic high intensity and high 

Choi does not expressly teach wherein the system further comprises a membrane, wherein the system is adapted to propagate the generated ultrasonic high intensity and high power acoustic waves towards the membrane so that any gases used by the at least one ultrasonic high intensity and high power acoustic wave generator is not mixed with one or more gases used by said plasma source to create said plasma.

Fukui is related to an acoustic lens, which utilizes sound waves. Fukui solves the same problem as the applicant, which is to reduce the escape of a gas by using a membrane (Fukui Abstract; Applicant’s specification, pg. 23, lines 23-25). Fukui teaches a membrane (membrane 102, which is a rubber film) that creates a boundary surface to separate different gases [Google patents machine translation].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the invention was made to include wherein the system further comprises a membrane, wherein the system is adapted to propagate the generated ultrasonic high intensity and high power acoustic waves towards the membrane so that any gases used by the at least one ultrasonic high intensity and high power acoustic wave generator is not mixed with one or more gases used by said plasma source to create said plasma. The use of a membrane separates different gases at the membrane boundary surface, as recognized by Fukui, thus preventing the mixing of gases.

Regarding claim 3, Choi / Rich does not expressly teach wherein the membrane is a thermoplastic or thermoset polymer.
Fukui teaches wherein the membrane is a thermoplastic or thermoset polymer (membrane 102 is a rubber film [Google patents machine translation]).
It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to include wherein the membrane is a thermoplastic or thermoset polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 4, Choi / Rich does not expressly teach wherein the membrane is made from a material selected from the group of: polyesters, polyethylene terephthalate, polyolefins, low density polyethylene, high density polyethylene, ultrahigh density polyethylene, ultrahigh molecular weight polyethylene, polypropylene, poly vinyl chloride, poly vinylidene chloride, polystyrene, polyimide, polyamide, poly vinyl ether, polyisobutylene, polycarbonate, polystyrene, polyurethane, poly vinyl acetate, poly-acrylonitrile, natural and synthetic rubbers, polymer alloys, copolymers, and their laminates.
Fukui teaches wherein the membrane is made from rubber, as described in the rejection of claims 2 and 3.
It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to include wherein the membrane is made from a material selected from the group of: polyesters, polyethylene terephthalate, polyolefins, low density polyethylene, high density polyethylene, ultrahigh density polyethylene, ultrahigh molecular weight polyethylene, polypropylene, poly vinyl chloride, poly vinylidene chloride, polystyrene, polyimide, polyamide, poly vinyl ether, polyisobutylene, polycarbonate, polystyrene, polyurethane, poly vinyl acetate, poly-acrylonitrile, natural and synthetic rubbers, polymer alloys, copolymers, and their laminates, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 9, Choi does not expressly teach wherein the sound pressure level of said generated ultrasonic high intensity and high power acoustic waves is at least 150 dB, at least 160 dB, at least 170 dB, at least 180 dB, at least 190 dB, or at least 200 dB.
Rich teaches a sound pressure level of 160 dB [Col. 1, lines 41-44].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the invention was made to include wherein the sound pressure level of said generated ultrasonic high intensity and high power acoustic waves is at least 150 dB, at least 160 dB, at least 170 dB, at least 180 dB, at least 190 dB, or at least 200 dB, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 10, Choi does not expressly teach wherein said acoustic power of said generated ultrasonic high intensity and high power acoustic waves is at least 200 W, at least 300 W, at least substantially 400 W, 400 W, greater than 400 W, at least 500 W, at least 1 kW, or selected from 1 - 2 kW.
Rich teaches an acoustic power “of the order of tens or hundreds of watts” [Col. 1, lines 44-45].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the invention was made to include wherein said acoustic power of said generated ultrasonic high intensity and high power acoustic waves is at least 200 W, at least 300 W, at least substantially 400 W, 400 W, greater than 400 W, at least 500 W, at least 1 kW, or selected from 1 - 2 kW, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 11, Choi teaches wherein said plasma source comprises at least one source selected from a group of: a dielectric barrier discharge plasma source, a surface discharge plasma source, a volume discharge plasma source, a plasma torch source, an arc plasma torch, a gliding arc plasma torch, a cold plasma torch, a pencil-like torch, a direct current plasma source, a capacitively coupled plasma source, a pulsed plasma source, a magnetron plasma source, an electron cyclotron 

Regarding claim 12, Choi does not expressly teach wherein a working gas pressure at an inlet of said at least one ultrasonic high intensity and high power gas-jet acoustic wave generator is between 1.9 and 5 bar.
Rich teaches an air pressure from 1 psi to 70 psi [Col. 4, lines 57-60], which is equivalent to approximately 0.07 bar to 4.8 bar.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the invention was made to include wherein a working gas pressure at an inlet of said at least one ultrasonic high intensity and high power gas-jet acoustic wave generator is between 1.9 and 5 bar, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 13, Choi suggests wherein said plasma is created at atmospheric pressure, because Choi does not disclose any enclosure used for the plasma creation.

Regarding claim 15, Choi suggests wherein the generated ultrasonic -acoustic waves are generated using a gaseous medium and where the acoustic waves are directed towards said plasma and wherein said gaseous medium after exit of said at least one ultrasonic acoustic wave generator is directed away from said plasma (Fig. 1; suppression gas is blown off by the ultrasonic wave near the corona wire electrode [page 3251, column 2].
As described in the rejection of claim 2, Rich teaches a high intensity and high power acoustic wave generator, and wherein the acoustic wave generator is a gas-jet acoustic wave generator.

Regarding claim 17, Choi does not expressly teach wherein said at least one ultrasonic high intensity and high power gas-jet acoustic wave generator is selected from the group of: a Hartmann type gas-jet generator, a Levavasseur type gas-jet generator, a generator comprising an outer part and an inner part defining a passage, an opening, and a cavity provided in the inner part, where said ultrasonic high intensity and high power gas-jet acoustic wave generator is adapted to receive a pressurized gas and pass the pressurized gas to said opening, from which the pressurized gas is discharged in a jet towards the cavity, a generator of any of the above mentioned types, which includes any type of concentrators or reflectors of acoustic waves.
Rich teaches a Hartmann type gas-jet generator [Col. 2, lines 15-21].
It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to include wherein said at least one ultrasonic high intensity and high power gas-jet acoustic wave generator is selected from the group of: a Hartmann type gas-jet generator, a Levavasseur type gas-jet generator, a generator comprising an outer part and an inner part defining a passage, an opening, and a cavity provided in the inner part, where said ultrasonic high intensity and high power gas-jet acoustic wave generator is adapted to receive a pressurized gas and pass the pressurized gas to said opening, from which the pressurized gas is discharged in a jet towards the cavity, a generator of any of the above mentioned types, which includes any type of concentrators or reflectors of acoustic waves. The modified Hartmann gas-jet of Rich is “economical to build and operate, and [is] rugged in construction” [Col. 3, lines 5-16].

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi / Rich / Fukui in further view of Scheer et al. (US 4,980,235).
Regarding claim 5, Choi / Rich / Fukui does not expressly teach wherein the membrane is coated with one or both of organic and inorganic materials.
Scheer is related to a process for preparing non-porous membrane layers [title]. Scheer solves the same problem as the Applicant, which is to provide fluid separation by utilizing a membrane. Scheer teaches wherein a membrane is coated with one or both of organic and inorganic materials [claim 9].
.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi / Rich / Fukui in further view of Fujii (US 2001/0029964).
Regarding claim 14, Choi does not expressly teach wherein said plasma source comprises at least one electrode and wherein one electrode of said at least one electrode is a mesh type of electrode.
Fujii is related to an apparatus comprising an ultrasonic wave generator [0071] and an electric discharge source such as a corona discharge source or plasma discharge source [0047]. Fujii teaches wherein said plasma source comprises at least one electrode and wherein one electrode of said at least one electrode is a mesh type of electrode (“electrode 46, which may have a mesh structure” [0078]; “the electrode may have a configuration of ... a net” [0045]).
It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to include wherein said plasma source comprises at least one electrode and wherein one electrode of said at least one electrode is a mesh type of electrode. Fujii discloses that the electrode may have one of many different shapes “a bar, a line, a grid, a plate, a pleated plate, a curved surface, a cylindrical shape, a net, etc.” [0045]. The courts have held that a change in shape alone, without demonstration of the criticality of a specific limitation, may be considered obvious to a person of ordinary skill in the art. MPEP § 2144.04-IV-B.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi / Rich / Fukui in further view of Chong (US 6,554,969).
Regarding claim 16, Choi teaches said plasma source comprises at least one electrode (Fig. 1, wire electrode for corona charger) and wherein gas is supplied to the at least one electrode in a direction that said ultrasonic acoustic waves propagates towards said plasma (since there is not enclosure 
Choi does not expressly teach wherein a gas mixture is used for creating the plasma.
Chong is related to an apparatus comprising a plasma source and an acoustic wave generator [Abstract; Col. 2, lines 41-44]. Chong teaches wherein a gas mixture is used for creating the plasma (“a plasma is generated by introducing a gas, such as helium or argon, into the chamber and then biasing a target to produce an electric field in the chamber, thereby ionizing a portion of the gas” [Col. 2, lines 41-44]).
It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to include wherein a gas mixture is used for creating the plasma. The gas accelerates ions and electrons in the plasma toward a target in order to accomplish processing of the target [Col. 2, lines 33-61].

Claims 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi / Rich / Fukui in further view of Mielnik et al. (US 7,001,631).
Regarding claim 18, Choi / Rich / Fukui does not expressly teach wherein a food item is subjected to the plasma where the creation of the plasma generates chemical radicals and sterilizes the food item.
Mielnik is related to an apparatus comprising a plasma source [Col. 4, lines 1-4]. Mielnik teaches exposing almonds to plasma in order to sanitize the almonds [Col. 2, lines 62-65; Col. 4, lines 1-4].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the invention was made to include wherein a food item is subjected to the plasma where the creation of the plasma generates chemical radicals and sterilizes the food item, to provide food that is safe to consume.

Regarding claim 20, Choi does not expressly teach wherein said plasma is used in a process selected from the group of: ozone generation, hydrogen production, exhaust gas cleaning, pollution control, odor removal, fuel conversion, sterilization, and oxidation.

It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to include wherein said plasma is used in a process selected from the group of: ozone generation, hydrogen production, exhaust gas cleaning, pollution control, odor removal, fuel conversion, sterilization, and oxidation. The use of plasma for food sterilization allows the food to be consumed safely.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi / Rich / Fukui in further view of Krebs (WO 02/078751) and Chong (US 6,554,969).
Regarding claim 19, Choi in view of Rich teaches wherein said at least one ultrasonic high intensity and high power gas-jet acoustic wave generator comprises a first acoustic wave generator for generating high intensity acoustic waves using a gaseous medium (see the rejection of claim 2).
Choi / Rich does not expressly teach where the gaseous medium after exit from said first acoustic wave generator has a first principal direction that is different from a second principal direction of generated high intensity acoustic waves being generated by said first acoustic wave generator.
Krebs is related to an apparatus for disinfecting a product, comprising an ultrasonic wave generator [Abstract]. Krebs teaches steam having a diffused direction [Fig. 1, diffused steam 7; pg. 5, lines 19-21] compared to the direction of the acoustic oscillations.
Choi / Rich does not expressly teach at least a second acoustic wave generator for generating high intensity acoustic waves, where said first and second acoustic wave generators are located in relation to each other so that at least a part of the generated high intensity acoustic waves, being generated by one of said first and second acoustic wave generator, is directed towards at least a part of the gaseous medium after exit from the other of said first and said second acoustic wave generator.
Chong teaches a plurality of acoustic wave generators (Fig. 1, acoustic generators 18 [Col. 5, line 6]), where said first and second acoustic wave generators are located in relation to each other so that at least a part of the generated high intensity acoustic waves, being generated by one of said first and second acoustic wave generator, is directed towards at least a part of the gaseous medium after exit from the other of said first and said second acoustic wave generator (Fig. 1).
.

Response to Arguments
Applicant's arguments filed 3/19/2021 have been fully considered but they are not persuasive.
On pages 7 – 8, Applicant argues against the combination of Choi and Rich as disclosing wherein “an acoustic power of said generated ultrasonic high intensity and high power acoustic waves is at least 100 W.” Applicant refers to Fig. 6 of Choi, which shows the relationship between power of the ultrasonic generator and the charge density. Applicant argues that Fig. 6 of Choi shows that “the effect of ultrasound on the charge density is saturated as the acoustic power increases. In particular, there is a clear flattening of the curve starting at about 35 W. Indeed, the curve drawn by the Choi authors does not even go through the error bars of all the data points, and appears to be a forced fitting into some standard curve. A true scientifically-appropriate fitting would show even greater flattening by accounting for the data point obtained at 30 W. In view of this flattening of the curve, the authors of the article did not find it worthwhile to go above 50 W. Thus, because Choi indicates that additional power beyond 50 W does not produce any meaningful effect, one having ordinary skill in the art would not have any reason to raise the power 
However, Fig. 6 of Choi (reproduced below) does not show a saturation or flattened curve as alleged by the Applicant. The data points and the regression curve clearly show increasing charge density with increasing power. Regarding Applicant’s statement that “the authors of the article did not find it worthwhile to go above 50 W,” this does not indicate that one of ordinary skill in the art would not be motivated to utilize a power greater than 50 W. Applicant further states, “Choi indicates that additional power beyond 50 W does not produce any meaningful effect.” However, this appears to be Applicant’s opinion and does not seem to be based on any evidence other than Applicant’s interpretation that Fig. 6 shows a flattened curve, which it does not.

    PNG
    media_image1.png
    322
    451
    media_image1.png
    Greyscale

Fig. 6 of Choi
On page 8, Applicant argues against the Rich reference, stating:

    PNG
    media_image2.png
    279
    648
    media_image2.png
    Greyscale



On page 9, Applicant states, “The Fukui reference does not address the deficiencies in the combination of Rich and Choi. The Office Action relied on Fukui only to provide the claimed membrane and Fukui does not remedy the deficiencies in Choi and Rich. Furthermore, In Fukui, even though the film separating the two gasses may be considered as constituting a membrane, this film is used for forming an acoustic lens and there is no indication that the teaching of Fukui would have any relevance in a plasma context. In the lack of anything in Choi, which would make the skilled person realize that he needs a separation of plasma from gas, there is nothing which would make him consider the Fukui reference.”
However, Fukui solves the same problem as the Applicant, which is to reduce the escape of a gas by using a membrane (Fukui Abstract; Applicant’s specification, pg. 23, lines 23-25). Therefore, one of ordinary skill in the art would look to Fukui to solve the problem of controlling the gas environment. Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073.  The examiner can normally be reached on M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.M.S./Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761